84 N.Y.2d 839 (1994)
640 N.E.2d 1134
616 N.Y.S.2d 900
The People of the State of New York, Respondent,
v.
Angel Vargas Diaz, Also Known as Felipe, Appellant.
Court of Appeals of the State of New York.
Decided September 8, 1994.
Edward J. Nowak, Public Defender of Monroe County, Rochester (Drew R. DuBrin of counsel), for appellant.
Howard R. Relin, District Attorney of Monroe County, Rochester (Mark W. Pedersen of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*840MEMORANDUM.
The order of the Appellate Division should be affirmed.
Sufficient evidence exists to support the hearing court's determination that defendant voluntarily consented to accompany the police officers to the station on March 13, 1991, and was not in custody when he made an exculpatory statement (see, People v Yukl, 25 N.Y.2d 585, 588-589, cert denied 400 U.S. 851).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.